Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement” or the “Amendment”),
dated as of June 29, 2018, relating to the Credit Agreement, dated as of
March 22, 2017 (as amended by the First Amendment to Credit Agreement, dated as
of May 23, 2017, the Second Amendment to Credit Agreement, dated as of May 30,
2017, the Third Amendment to Credit Agreement, dated as of June 15, 2017, and as
further amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement” and the Existing Credit Agreement as modified by this
Amendment, the “Amended Credit Agreement”), among Superior Industries
International, Inc., a Delaware corporation (the “Borrower”), Citibank, N.A., as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) and each Lender from time to time party thereto.
Capitalized terms used in this Agreement and not otherwise defined herein have
the respective meanings assigned thereto in the Amended Credit Agreement.

RECITALS:

WHEREAS, on the Fourth Amendment Effective Date (as defined below), the Borrower
shall borrow replacement term loans in an aggregate principal amount of
$384,800,000 (“Replacement Term Loans”), pursuant to Section 2.15 of the
Existing Credit Agreement. The net proceeds of the Replacement Term Loans will
be used, together with available cash, to make a voluntary prepayment in full of
the balance of the aggregate principal amount of the Closing Date Term Loans
outstanding on the Fourth Amendment Effective Date, together with accrued
interest thereon (such amounts collectively, the “Term Loan Repayment Amount”).

WHEREAS, each institution listed on Schedule I hereto as a replacement term
lender (the “Replacement Term Lender”) (i) has agreed, on the terms and
conditions set forth herein and in the Existing Credit Agreement, to provide the
amount of the Replacement Term Loans set forth opposite its name under the
heading “Replacement Term Loan Commitments” on Schedule I hereto (the
“Replacement Term Loan Commitments”) and (ii) by executing a signature page to
this Agreement, approves of the amendments to the Existing Credit Agreement and
the other Loan Documents as set forth in this Agreement.

WHEREAS, each existing Term Lender that executes and delivers a consent in the
form of the Lender Consent attached to the Election Notice and Consent (as
defined in the Cashless Roll Letter (as defined below)) posted to the Lenders (a
“Lender Consent”), as a Lender of Closing Date Term Loans, will be deemed (i) to
have agreed to the terms of this Amendment and the Amended Credit Agreement,
(ii) to have agreed to exchange (as further described in the Lender Consent) the
Allocated Amount (as defined in the Cashless Settlement of Existing Term Loans
letter, dated as of June 29, 2018 (the “Cashless Roll Letter”), by and among the
Borrower and the Administrative Agent) of its existing Closing Date Term Loans
for Replacement Term Loans, in each case in an equal principal amount, and
(iii) upon the Fourth Amendment Effective Date to have exchanged (as further
described in the Lender Consent) the Allocated Amount of its existing Closing
Date Term Loans for Replacement Term Loans, in each case in an equal principal
amount, which will be effectuated either by exercising a cash-less exchange
option or through a cash settlement option selected by such Lender in its Lender
Consent.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto therefore agree as follows:

SECTION 1. References. The rules of construction specified in Section 1.02 of
the Existing Credit Agreement also apply to this Agreement. Each reference to
“herein”, “hereto”, “hereof”, “hereunder” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Existing Credit Agreement shall, after this Agreement
becomes effective, refer to the Amended Credit Agreement.

SECTION 2. Replacement Term Loans.

(a) Subject to the terms and conditions set forth herein, each Replacement Term
Lender agrees to make a Replacement Term Loan to the Borrower on the Fourth
Amendment Effective Date in a principal amount not to exceed its Replacement
Term Loan Commitment. Unless previously terminated, the Replacement Term Loan
Commitments shall terminate at 5:00 p.m., New York City time, on the Fourth
Amendment Effective Date.

(b) With effect from the Fourth Amendment Effective Date, the Replacement Term
Loans shall be “Closing Date Term Loans”, “Term Loans” and “Loans”, each of the
Replacement Term Lenders shall be a “Term Lender” and a “Lender” with
outstanding Closing Date Term Loans under the Amended Credit Agreement.

SECTION 3. Amendments to Credit Agreement. Effective as of the Fourth Amendment
Effective Date, the Existing Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Fourth Amendment Effective Date” shall mean the first date when each of the
conditions under Section 6 of the Fourth Amendment to the Credit Agreement have
been met.

“Fourth Amendment to the Credit Agreement” shall mean that certain Fourth
Amendment to Credit Agreement dated as of the Fourth Amendment Effective Date.

(b) The following sections of the Existing Credit Agreement shall be amended as
follows:

(i) Clause (a) of the definition of “Applicable Rate” in Section 1.1 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“(a) with respect to the Closing Date Term Loans, (i) 4.00% for LIBO Rate Loans
and (ii) 3.00% for Base Rate Loans.”

(ii) Clause (i) of the last sentence of the definition of “LIBO Rate” in Section
1.1 of the Existing Credit Agreement is amended and restated in its entirety to
read as follows:

“(i) the LIBO Rate with respect to Term Loans shall not at any time be less than
0% per annum.”

(iii) Section 2.18 of the Existing Credit Agreement is hereby amended by
deleting the phrase “prior to the twelve month anniversary of the Closing Date”
and replacing it with the phrase “prior to the six month anniversary of the
Fourth Amendment Effective Date”.

 

2



--------------------------------------------------------------------------------

(iv) Section 5.14 of the Existing Credit Agreement is hereby amended by adding
an “(a)” at the beginning of such section, an “and” at the end of such section
and creating a new subsection “(b)” at the end of such section to reach as
follows:

“(b) As of the Fourth Amendment Effective Date, to the knowledge of the
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Fourth Amendment Effective Date to any Lender in
connection with this Agreement is true and correct in all material respects.”

(v) Section 6.02(5) of the Existing Credit Agreement is hereby amended by adding
an “(a)” at the beginning of such section, an “or” at the end of such section
and creating a new subsection “(b)” at the end of such section to reach as
follows:

“(b) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.”

SECTION 4. Certain Agreements. The parties hereto hereby agree that, for all
purposes under the Amended Credit Agreement and the other Loan Documents,
(i) the Replacement Term Loans will constitute Loans and Closing Date Term Loans
and the term loan facilities extended hereunder, each a Term Facility and
(ii) each Replacement Term Lender will be a Lender and a Term Lender.

SECTION 5. Representations of the Loan Parties.

Each Loan Party represents and warrants that, as of the date hereof:

(a) the representations and warranties set forth in the Loan Documents are true
and correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of the Fourth Amendment
Effective Date after giving effect hereto with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

(b) no Default or Event of Default shall exist immediately prior to or after
giving effect to the transactions contemplated hereunder;

(c) each Loan Party has all requisite power and authority to execute, deliver
and perform its obligations under this Agreement and to carry out the
transactions contemplated hereby;

(d) the execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action or other organizational action on
the part of each Loan Party that is a party hereto; and

(e) this Agreement has been duly executed and delivered by each Loan

 

3



--------------------------------------------------------------------------------

Party that is party hereto or thereto, as applicable. Each Loan Document
constitutes a legal, valid and binding obligation of each Loan Party that is
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws, by
general principles of equity and principles of good faith and fair dealing
generally applicable to entities such as the Loan Parties.

SECTION 6. Conditions. This Agreement shall become effective as of the first
date (the “Amendment Effective Date”) when each of the following conditions
shall have been satisfied:

(a) the Administrative Agent (or its counsel) shall have received from each Loan
Party, the Replacement Term Lenders and the Administrative Agent (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
facsimile or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement or a
Lender Consent;

(b) the Administrative Agent shall have received (i) any required notice of
prepayment of Loans pursuant to Section 2.05(1) of the Existing Credit Agreement
and (ii) any required notice of borrowing of Replacement Term Loans pursuant to
Section 2.02 of the Existing Credit Agreement; provided, in each case, that such
notice of prepayment and notice of borrowing shall be delivered in accordance
with the time periods specified in Sections 2.05(1) and 2.02, as applicable, of
the Existing Credit Agreement or such shorter period as the Administrative Agent
may agree;

(c) (i) the representations and warranties set forth in Section 5 above shall be
true and correct as of the Fourth Amendment Effective Date and (ii) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of the
Fourth Amendment Effective Date as if made on and as of such date (except to the
extent already qualified by materiality, in which case, such representations and
warranties shall be true and correct in all respects), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date (except to the extent already
qualified by materiality, in which case, such representations and warranties
shall be true and correct in all respects);

(d) no Default or Event of Default shall exist, or would result from this
Amendment;

(e) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower certifying that the conditions set forth in
Sections 6(c) and 6(d) have been satisfied and that none of the Organizational
Documents of the Loan Parties previously delivered to the Administrative Agent
on the Amendment Effective Date have been amended, modified, repealed, revoked
or rescinded since the Amendment Effective Date (June 15, 2017), and each
remains in full force and effect as of the date hereof (or, if any such
Organizational Document has been so amended or modified, attaching such amended
or modified Organizational Document);

(f) the Administrative Agent shall have received certificates of good standing
from the secretary of state of the state of organization of each Loan Party (to
the extent such concept exists in such jurisdiction);

 

4



--------------------------------------------------------------------------------

(g) the Administrative Agent shall have received a solvency certificate from a
Financial Officer of the Borrower (after giving effect to this Amendment)
substantially in the form of Exhibit I attached to the Existing Credit
Agreement;

(h) the Administrative Agent and the Repricing Arrangers (as defined below)
shall have received a duly executed letter of direction from the Borrower
addressed to Administrative Agent and the Repricing Arrangers, directing the
disbursement on the Amendment Effective Date of the proceeds of the Replacement
Term Loans made on such date;

(i) the Administrative Agent shall have received a customary legal opinion from
Winston & Strawn LLP, counsel to the Loan Parties;

(j) the payment of the Term Loan Repayment Amount by the Borrower to the
Administrative Agent for the accounts of the existing Term Lenders, as a
voluntary prepayment in full of the Loans outstanding on the Fourth Amendment
Effective Date, shall occur substantially simultaneously with the Borrowing of
the Replacement Term Loans;

(k) the Borrower shall have paid to Lenders, the Administrative Agent and the
Repricing Arrangers the fees payable on the Fourth Amendment Effective Date
referred to in the Engagement Letter, dated June 15, 2018 (the “Engagement
Letter”), by and among JPMorgan Chase Bank, N.A. (“JPMorgan”) and the Borrower
and all expenses payable pursuant to Section 10.04 of the Amended Credit
Agreement or pursuant any other letter agreement with the Repricing Arrangers
which have accrued to or are otherwise payable on the Fourth Amendment Effective
Date (including reasonable and documented fees, disbursements and other charges
of counsel), in each case to the extent the Borrower has received invoices
therefor at least three Business Days prior to the Fourth Amendment Effective
Date; and

(l) (i) the Administrative Agent shall have received at least three (3) Business
Days prior to the Fourth Amendment Effective Date all documentation and other
information in respect of the Borrower and the Guarantors required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, that has been reasonably requested in writing by
it no later than five (5) Business Days prior to the Fourth Amendment Effective
Date and (ii) to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least three (3) Business Days
prior to the Fourth Amendment Effective Date, any Lender that has requested, in
a written notice to the Borrower no later than five (5) Business Days prior to
the Fourth Amendment Effective Date, a Beneficial Ownership Certification in
relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).

SECTION 7. Waivers. Solely in connection with the borrowing of the Replacement
Term Loans on the Fourth Amendment Effective Date and the voluntary prepayment
in full of the Loans in connection therewith, each of the Lenders party hereto
hereby waive any required notice of prepayment of Loans pursuant to
Section 2.05(1) of the Existing Credit Agreement.

SECTION 8. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

SECTION 9. Repricing Arrangers. The Borrower and the Lenders party

 

5



--------------------------------------------------------------------------------

hereto agree that (a) JPMorgan and BMO Capital Markets Corp. (each a “Repricing
Arranger”) shall be entitled to the privileges, indemnification, immunities and
other benefits afforded to the Arrangers under the Amended Credit Agreement and
except as otherwise agreed to in writing by the Borrower and each such Repricing
Arranger, each Repricing Arranger shall have no duties, responsibilities or
liabilities with respect to this Agreement, the Amended Credit Agreement or any
other Loan Document (other than, for the avoidance of doubt, any duties,
responsibilities or liabilities set forth in this Agreement or the Existing
Credit Agreement), provided that, JPMorgan will have “left” placement in any
marketing materials or other documentation used in connection with this
Amendment and (b) KeyBank National Association (the “Repricing Documentation
Agent”) shall be entitled to the privileges, indemnification, immunities and
other benefits afforded to the Co-Documentation Agents under the Amended Credit
Agreement and except as otherwise agreed to in writing by the Borrower and the
Repricing Documentation Agent, the Repricing Documentation Agent shall have no
duties, responsibilities or liabilities with respect to this Agreement, the
Amended Credit Agreement or any other Loan Document (other than, for the
avoidance of doubt, any duties, responsibilities or liabilities set forth in
this Agreement or the Existing Credit Agreement).

SECTION 10. Confirmation of Guaranties and Security Interests. Each of the Loan
Parties, by their signatures below, hereby (i) confirms that it consents to the
terms of this Agreement and the Credit Agreement, (ii) agrees that,
notwithstanding the effectiveness of this Agreement, the Existing Credit
Agreement, the Collateral Documents and the other Loan Documents continue to be
in full force and effect (in the case of the Existing Credit Agreement, as
amended hereby) and this Amendment shall not be considered a novation of the
obligations and liabilities of the parties under the Existing Credit Agreement
and (iii) affirms and confirms (x) its obligations under each of the Loan
Documents to which it is a party, (y) the pledge of and/or grant of a lien or
security interest, as applicable, in its assets as Collateral to secure such
Obligations, all as provided in the Loan Documents as originally executed, and
acknowledges and agrees that such pledge and/or grant continue in full force and
effect in respect of, and to secure, such Obligations under the Credit Agreement
and the other Loan Documents and (z) in its capacity as a Guarantor under the
Guaranty, its guarantee of the Obligations under the terms and conditions of the
Guaranty and agrees that such guarantee remains in full force and effect to the
extent set forth in such guarantee and after giving effect to this Agreement.

SECTION 11. Consent. The Borrower and the Administrative Agent hereby consent to
the assignment of any Replacement Term Loans held by each Replacement Term
Lender on the date hereof as contemplated by the Cashless Roll Letter and each
applicable Lender Consent. Any other assignment of any Replacement Term Loans
held by each Replacement Term Lender on the date hereof shall be subject to the
amount and relevant assignee of each such assignment having been disclosed by
the Administrative Agent to the Borrower on or prior to the date hereof and the
Borrower having provided its prior written consent (such consent not to be
unreasonably withheld or delayed).

SECTION 12. No Novation. By its execution of this Agreement, each of the parties
hereto acknowledges and agrees that the terms of this Agreement do not
constitute a novation, but, rather, a supplement of the terms of a pre-existing
indebtedness and related agreement, as evidenced by the Amended Credit
Agreement.

SECTION 13. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire agreement among the parties relating to

 

6



--------------------------------------------------------------------------------

the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
by email as a “.pdf” or “.tif” attachment shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 14. Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Existing Credit Agreement. The execution, delivery and
effectiveness of this Agreement shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

SECTION 15. Incorporation. Sections 10.16 and 10.17 of the Existing Credit
Agreement, relating to, among other things, jurisdiction, waiver of jury trial,
venue, forum and service of process, are hereby incorporated and shall apply to
the parties hereto mutatis mutandis, to the same extent as if fully set forth
herein.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER

 

SUPERIOR INDUSTRIES

INTERNATIONAL, INC.

By:   /s/ Nadeem Moiz   Name:   Nadeem Moiz   Title:  

Executive Vice President and

Chief Financial Officer

 

GUARANTORS

 

SUPERIOR INDUSTRIES

INTERNATIONAL HOLDINGS, LLC

By:   /s/ Nadeem Moiz   Name:   Nadeem Moiz   Title:   President

 

SUPERIOR INDUSTRIES

INTERNATIONAL ARKANSAS, LLC

By:   /s/ Nadeem Moiz   Name:   Nadeem Moiz   Title:   President

 

SUPERIOR INDUSTRIES

INTERNATIONAL MICHIGAN, LLC

By:   /s/ Nadeem Moiz   Name:   Nadeem Moiz   Title:   President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

 

CITIBANK, N.A., as Administrative Agent

By:    /s/ Scott Slavik   Name:   Scott Slavik   Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Replacement Term Lender

By:   /s/ Kevin Marrs   Name:   Kevin Marrs   Title:   Vice President



--------------------------------------------------------------------------------

Schedule I

COMMITMENTS

REPLACEMENT TERM LOAN COMMITMENTS

 

Replacement Term Lender

   Replacement Term Loan
Commitments  

JPMorgan Chase Bank, N.A.

   $ 384,800,000  

Total

   $ 384,800,000  